Citation Nr: 1823298	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as due to spinal taps secondary to the service-connected for status post left inguinal hernia repair.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to increased rating in excess of 20 percent for residuals of right clavicular fracture from October 15, 2015. 


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel




INTRODUCTION

The Veteran had active US Navy service from January 1974 to January 1978 and from October 2001 to May 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) in Oakland, California. 

In February 2015, the Board remanded the appeal for additional development.  

In November 2016, the Board reopened a previously denied claim for hypertension, and remanded the issue for further development.  The Board also increased the rating for residuals of right clavicular fracture to 20 percent prior to October 15, 2015; and remanded the issue of entitlement to a rating in excess of 20 percent from October 15, 2015.  The issues of entitlement to service connection for back and skin disabilities were also remanded.   

Subsequently, a July 2017 rating decision granted service connection for a skin disability.  This is considered a full grant of the benefits sought on appeal and this issue is no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a back disability, to include degenerative arthritis of the spine and a lumbar strain.  

2.  The weight of the evidence, both lay and medical, indicates that the back disabilities were not incurred in service and symptoms of degenerative arthritis were not chronic in service or manifested to a degree of 10 percent within a year of service separation, and are not otherwise etiologically related to service.

3.  From October 15, 2015, forward, the Veteran's residuals of right clavicular fracture were manifested by complaints of limited range of motion and inability to lift; but not manifested by ankylosis; motion limited to midway between side and shoulder level; flail shoulder, false flail joint, or other humeral abnormality; or nonunion of the humerus, clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  For the entire period on appeal, from October 15, 2015, forward, the criteria for a rating in excess of 20 percent for residuals of right clavicular fracture have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5200-5203 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Service Connection - Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Arthritis, is a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the Veteran's claim for service connection for a back disability on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308 09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374   (2002) (tinnitus); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159 (a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for a Back Disability

The Veteran seeks service connection for a back disability, which he specifically attributes to a spinal tap he underwent in conjunction with a left inguinal hernioplasty performed in November 1977 while on active duty service.  

The Board initially notes that the Veteran has current diagnoses of a back disability, to include degenerative arthritis of the spine and a lumbar strain.  See e.g., June 2017 VA examination report. 

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the current back disabilities were not incurred in service and symptoms of degenerative arthritis of the lumbar were not chronic in service or manifested within one year of separation.

Service treatment records for the Veteran's period of active service indicate that in December 1974, the Veteran injured his back while playing basketball.  He complained of pain to both side of his lumbar spine when bending at waist or when pressure was applied to area.  Upon examination, some spasms were noted, and he demonstrated good, but painful range of motion.  Impression was muscle strain.  

Additional service treatment records also indicate that the Veteran underwent a left inguinal hernioplasty in November 1977.  The records, however, are negative for any "spinal tap" or back pain due to surgery.  The Narrative Summary indicated that postoperative course was ideal.  The Veteran followed up in December 1977 with no complaints.  Furthermore, on the clinical examination for separation from service in January 1978, and for requalification for active duty for training in January 1979 for the Navy Reserves, the Veteran's spine was evaluated as normal.

Subsequent Reports of Medical Examination in August 1988, January 1991, March 1996, and September 2001, while the Veteran was in the Reserves also show a normal spine on examination.  In addition, he denied recurrent back pain on the Report of Medical History completed by the Veteran in conjunction with the January 1979 physical.  He also denied past or current medical history of recurrent back pain, any back injury, or wearing a back brace on his Reports of Medical History completed in August 1988, January 1991, March 1996, September 2001, and May 2002.

In June 2013, the Veteran's friend of 35 years submitted a "buddy statement," where it was noted that he suffered hernia while in the Navy, and when this occurred the doctors did a spinal tap, which caused a great deal of pain to that area.  The friend concluded that the spinal tap was the cause of the Veteran's back pain. 

In support of his claim, the Veteran has submitted an October 2013 Narrative Report from his private chiropractor in which it was noted that when the Veteran was in the Navy, (back in the late 1970s) he was diagnosed with a hernia.  The doctors at that time did a spinal tap on him which resulted in a great deal of pain in his lower back, and to date he still experiences intermittent severe pain and a constant soreness.  The chiropractor opined that "further diagnostic testing might be necessary, although with my experience, I would say his condition is due to degenerative changes in his spine."  

The Veteran underwent VA examination in October 2015 at which time he was diagnosed as having degenerative arthritis of the spine.  The examiner noted that an x-ray in May 2011 showed "minimal degenerative changes lower lumbar spine, and that the Veteran's chiropractor stated that his condition was due to degenerative changes in the spine.  The examiner further noted the Veteran's reports that his back bothered him constantly, with radiating pain to his left lower leg.  His examination showed very limited range of motion with objective evidence of pain.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness and explained that an injury from a spinal tap would have led to nerve damage or infection, but not the type of symptoms that the Veteran was currently experiencing.  

In its November 2016 remand, the Board found both the VA examiner and private chiropractor opinions inadequate.  Specifically, the Board found that there was no indication in the record that the Veteran ever underwent a "spinal tap" in service, but both medical professionals who rendered opinions indicated that a spinal tap had been done.  

Subsequent to the Board's November 2016 remand, the Veteran underwent an additional VA examination in June 2017, where diagnoses of lumbar strain and degenerative arthritis of the spine were confirmed.  The examiner noted that the Veteran underwent extensive surgery as a child prior to service following an extensive burn on trunk with extensive skin grafting, but an unknown method of anesthesia.  In addition, the in-service surgery for inguinal hernia does not mention the type of anaesthesia, but even if finding the Veteran's lay assertions that he had spinal anesthesia in November 1977 credible, he served in the Reserves continuously for twenty-six years, with many periodic physicals where the Veteran continuously denied any back problems, and back pain was mentioned again many years later.  Furthermore, the examiner noted that the needle would have been placed "between L2-L3 one space and it cannot conceivably be responsible for degenerative disc disease at multiple levels."  The examiner cited to medical literature, which noted that neurological injury directly related to regional anaesthesia may be caused by direct trauma to nerve root only; however, in clinically appropriate doses and concentrations do not cause nerve damage and degenerative disc disease at the level L2-L3.  

Based on this evidence, the examiner opined that it is less likely than not that the November 1977 spinal anaesthesia (which may or may not have been done during hernia repair, as there was no documentation of anaesthetic method) was proximately related to lumbar spine bony degeneration discovered in 2013.  

In January 2018, the RO obtained an addendum opinion, which asked the examiner to opine whether the diagnoses of lumbar strain and or degenerative arthritis of the spine at least as likely as not related in any way to the Veteran's active duty service, to include as due to any procedure of the in-service hernioplasty.  The examiner opined that it was less likely than not related to hernioplasty, which was done in 1977.  The examiner further noted that the lumbar spine degenerative disc disease is due to normal progression of age.  

In a correspondence dated in March 2018, the Veteran indicated that spinal taps/epidural causes osteoporosis and permanent back pain.  In support of his statement, the Veteran attached an article from CBS.com, titled "Epidural Epidemic: Routine Pain Treatment Linked to Potential Complications."

As aforementioned, arthritis is a "chronic disease" and as such is subject to presumptive service connection.  Here, the Board notes that due to the lack of medical evidence, there is no competent objective evidence to show that the Veteran's arthritis manifested to a degree of 10 percent within one year after separation from service.  Though, the other way to establish service connection for a chronic disease on a presumptive basis is through continuity of symptomatology.  The Court in Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) agreed that in a case where the Veteran failed to present medical nexus evidence relating currently diagnosed arthritis to in-service injury along with lack of evidence of treatments may bear on the credibility of the evidence of continuity.  

The Board acknowledges that the Veteran indicated that his back pain was continuous since service.  Notably, the Veteran denied any back problems at his separation as well as during his ACDUTRA, INACDUTRA, and second period of active duty.  It was not until 2011, approximately nine years after separation from active duty that he first complained of back pain.  Under these facts, the Board assigns more probative weight to the Veteran's contemporaneous statements provided to his medical providers rather than the statements made by the Veteran to VA in support of this appeal of the denial of compensation benefits.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); Pond v. West, 12 Vet. App. 341, 345 (1999)(interest may affect the credibility of testimony).  Thus, the Board finds the Veteran's statements as to continuity of back pain symptomatology since service not to be credible.

The Board finds that the claim is also not warranted on a direct basis.  Inasmuch as the Veteran or his friend assert that the back disabilities are directly related to his in-service hernia repair surgery, the Board finds under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms after service, neither the Veteran nor his friend is competent to relate the currently-diagnosed disabilities to his active service injury.  While the Veteran and his friend are competent to describe current symptoms he experiences at any time, they do not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis, and its relationship to active service.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system, which neither the Veteran nor his friend is shown to have.  

In this regard, the Board also finds the October 2013 private chiropractor opinion inadequate for VA purposes.  As indicated above, the chiropractor noted that the current disability was due to a spinal tap done in-service.  Nevertheless, as previously discussed, the service treatment records do not support that such procedure was in fact done.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value.  See Swann v. Brown, 5 Vet. App. 229 (1993); see also Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006) (affirming Board finding that a private medical opinion was not entitled to probative weight because the examiner did not have the veteran's file to review).  Moreover, there is no indication that the private chiropractor reviewed the Veteran's claims file in rendering this opinion, and indeed noted that further testing was required.  On the contrary, the June 2017 VA examiner included a thorough review of the Veteran's medical history prior to rendering a negative nexus opinion.  In any event, the June 2017 VA examiner noted that even if it is presumed that the Veteran did in fact have a spinal tap, his currently diagnosed back disabilities could not have been the result of this procedure.  

In regards to the Veteran's March 2018 submission of the news article noted above, the Court has held that "generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Medical treatise evidence may indicate enough of a basis of a generic relationship to establish "a plausible causality based on objective facts."  Mattern, 12 Vet. App. at 228 (citing Wallin v. West, 11 Vet. App. 509, 514 (1998)).  In the present case, the medical article submitted by the Veteran is of little probative value because no medical expert has opined regarding such a nexus in this particular Veteran.  This general article citing relationships between epidurals and various complications is of much less probative value than the specific examination findings and diagnostic assessments of record in this case, where the evidence does not support the claimed nexus.  The article is outweighed by the VA examination reports and opinions that were case specific, and provided an opinion with rationale based on the facts of this case.

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current back disabilities and any period of active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Increased Rating in Excess of 20 Percent for Residuals of Right Clavicular Fracture

The Veteran's residuals of right clavicular fracture have been evaluated as 20 percent since October 15, 2015 pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5203.  

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2017).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In this case, the Veteran's right arm is considered the major (dominant) upper extremity.

Favorable ankylosis of the major scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, warrants a 30 percent evaluation; intermediate ankylosis, between favorable and unfavorable, warrants a 40 percent evaluation; and unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Limitation of motion of the major arm to shoulder level warrants a 20 percent evaluation; motion to midway between the side and shoulder level warrants a 30 percent evaluation; and motion no more than 25 degrees from the side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2017). 

Under Diagnostic Code 5202 for impairment of the humerus in the major arm, a 20 percent evaluation is warranted when there is malunion with moderate deformity.  A 30 percent evaluation is warranted for malunion with marked deformity.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent evaluation is warranted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent evaluation is warranted when there are frequent episodes and guarding of all arm movements; a 50 percent evaluation is warranted for fibrous union of the minor arm; a 60 percent evaluation is warranted for nonunion (false flail joint) of the minor arm; and an 80 percent evaluation is warranted for loss of head of (flail shoulder) the minor arm. 

Diagnostic Code 5203 provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent evaluation, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent evaluation, or may be rated based on impairment of function of the contiguous joint.

When evaluating disabilities of the musculoskeletal system under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40 (2017).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Turning to the evidence, the Veteran underwent VA examination in October 2015 at which time he reported that his right shoulder hurt all the time and that he had difficulty moving his shoulder joint.  The Veteran did not report flare-ups of the shoulder or arm or functional loss or functional impairment of the joint or extremity.  Physical examination demonstrated flexion from zero to 60 degrees with pain, abduction from zero to 60 degrees with pain, external rotation from zero to 75 degrees with pain, and internal rotation from zero to 90 degrees.  

The examiner noted that the decreased range of motion caused difficulty with activities of daily living, and pain caused functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional functional loss or range of motion after three repetitions.  The examiner was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the Veteran's shoulder was used repeatedly over a period of time (beyond the repeated range of motion as performed during the examiner).  The examiner was also unable to provide this information in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups."  Further, given that the Veteran was not experiencing a flare-up at the time of the examination, an opinion regarding functional ability during a flare-up could also not be rendered.  Muscle strength testing was diminished, but it was not attributed the clavicular fracture as it was noted that it did not cause this kind of global decrease in range of motion.  In fact, a rotator cuff condition was suspected.  There was no muscle atrophy or ankylosis.  X-rays showed healed fracture deformity lateral third of the clavicle; otherwise, the bones articulated normally, were of grossly unremarkable configuration, and revealed no significant corticomedullary structural or attenuation abnormalities for patient's age; the periosseous soft tissues were grossly unremarkable.

The examiner noted that the examination was "surprising" due to the bilateral guarding, because the Veteran claimed that he was hurt and could not move the shoulder further.  The examiner stated that the Veteran may have developed frozen shoulders bilaterally, but it was not possible to say with certainty whether some of these were exaggerated decreased ROM.  In this regard, the examiner indicated that the marked decrease of ROM was much more than is expected from a remote clavicular injury, and concluded that he may have had frozen shoulder that was due to other shoulder conditions that are not service-connected.  The examiner stated that in fact, an MRI of the left shoulder in 2012 showed tendonitis, which was "much more likely to cause the decrease in ROM than a clavicle fracture alone."

In May 2016, an addendum opinion was obtained by a VA staff physician who noted that the October 2015 VA examiner was no longer employed there, but that the case was discussed with him by telephone.  The physician noted that the Veteran did not have frozen shoulder, but the October 2015 VA examiner felt his range of motion was so limited that it suggested he might have frozen shoulder.  The physician further noted that both shoulders "thereby signifying the unrelated left shoulder is also impacted."  The October 2015 VA examiner felt that his right clavicle fracture by itself should not cause such a reduction in range of motion in both shoulders.  Instead, the Veteran was noted to have significant unrelated nonservice-connected cervical spine problems (as evident by an August 2011 MRI and September 2011 EMG, which showed chronic C8 cervical radiculopathy).  The physician concluded that it would be impossible to state what percentage of range of motion limitation is due to the clavicle fracture and what is due to the cervical spine radiculopathy, except to state the most of it is not due to the cervical spine fracture. 

Subsequent to the Board's remand, the Veteran underwent an additional VA examination in June 2017, conducted by the senior chief of orthopedics.  The examiner noted that the Veteran had almost equal affection of both shoulders in terms of pain and restriction of range of motion that became progressively worse over time.  It was noted that he had a remote history of a right clavicular fracture that healed with nonoperative management and no prior history of a left shoulder injury. 

Upon examination, there was no local warmth, redness, effusion, or tenderness to palpation.  Range of motion showed symmetrical affection with active ROM, limited to 90 degrees flexion, 10 degrees in external rotation, and internal rotation "possible up to L5."  Passive ROM was "full," but the examiner noted that the Veteran seemed to "resist testing of passive ROM and displays give way rigidity suggesting attempt to limit ROM to what was displayed on active ROM."  However, the examiner concluded that "it is clear on exam that ROM is not restricted."  Rotator cuff strength also shows symmetrical and satisfactory motor strength, while mild impingement signs were noted.  Imaging results showed right clavicular fracture that is well healed, with some narrowing of sub-acromial interval noted.  The examiner noted that x-rays of the right shoulder were not updated since 2015, and suggested that updated MRI and x-rays should be obtained fur further assessment.  Nevertheless, the examiner indicated that the Veteran's examination showed "concerns related to inconsistencies and attempts to limit ROM when it is in fact not restricted."  The examiner concluded that "it seems unlikely that the Veteran suffered BL shoulder affection secondary to a well healed right clavicular fracture that was sustained while in-service."  The examiner explained that usually clavicular fractures heal satisfactorily without any long term disability and there does not seem to be any justification for any change or increase in the current level of disability rating for the right shoulder.  

In a correspondence dated in March 2018, the Veteran indicated that he had severe lack of motion and was unable to lift anything over five pounds. 

The Board has considered whether a higher rating is warranted under any of the diagnostic codes for evaluating shoulder and arm disabilities.  There is, however, no evidence of ankylosis to support a higher rating under Diagnostic Code 5200; no evidence of motion midway between side and shoulder level to support a higher rating under Diagnostic Code 5201; no evidence of flail shoulder, false flail joint, or other humeral abnormality to support a higher rating under Diagnostic Code 5202; and no evidence of nonunion of the humerus, clavicle or scapula to support a higher rating under Diagnostic Code 5203. 

Even when taking into consideration the Veteran's complaints of pain, severe lack of motion, and inability to lift, the Board finds that the Veteran's residuals of right clavicular fracture do not warrant a rating in excess of the 20 percent rating.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 202.  The evidence does not indicate that the limitation of motion more nearly approximates limitation of right shoulder motion limited to midway between side and shoulder level and his painful motion is contemplated in the assigned 20 percent rating, particularly given that there have been no documented dislocations since 2007.  Therefore, a rating in excess of 20 percent for residuals of right clavicular fracture is not warranted. 

Applying all of the appropriate diagnostic codes, the objective assessment of the Veteran's service-connected residuals of right clavicular fracture suggests that he has sufficient orthopedic symptoms so as to warrant an evaluation of 20 percent, but no higher, under any of the Diagnostic Codes available for the shoulder.  There are no identifiable periods of time from October 15, 2015, during which the Veteran's residuals of right clavicular fracture disability has been shown to be disabling to a degree that would warrant disability evaluation in excess of 20 percent, and thus higher "staged ratings" are not warranted. 

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a back disability is denied. 

For the entire period on appeal, from October 15, 2015, forward, a rating in excess of 20 percent for residuals of right clavicular fracture is denied. 


REMAND

The Board finds that an additional remand is necessary in order to obtain an adequate addendum opinion with regards to possible aggravation of the Veteran's hypertension by his service-connected PTSD.  

The Board finds that current medical evidence on record shows that the Veteran's hypertension did not begin in-service, to include any period of ACDUTRA, and was not aggravated by subsequent periods of ACDUTRA, or his period of active duty from October 2001 to May 2002; however, the May 2017 VA examiner's opinion with regards to possible aggravation due to the Veteran's service-connected PTSD is inadequate for VA purposes.  

The May 2017 VA examiner opined that the Veteran's hypertension was not caused by his service-connected PTSD, because PTSD was diagnosed many years after he was diagnosed with hypertension.  In regards to aggravation, the VA examiner opined that the Veteran's hypertension was not aggravated by his service-connected PTSD and as a rationale indicated "see above," referencing the rationale provided on whether PTSD caused the Veteran's hypertension.  Nevertheless, the date of onset of PTSD is irrelevant in answering the question of whether or not the Veteran's hypertension was aggravated by his PTSD.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (held that an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection).

In light of this deficiency, the claim must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the May 2017 VA examiner for an addendum medical opinion as to whether the Veteran's hypertension has been AGGRAVATED by his service-connected PTSD.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is advised that the term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the hypertension prior to aggravation by the PTSD. 

The examiner must provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

2.  After completing any other development that may be warranted, readjudicate the appeal.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


